Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (Pub 20050213593) in view of Kuriacose et al (Pub 5,111,292) in view of Altmann (U.S.  7143328).
Regarding claims 1 and 17, Anderson et al discloses high data rate interface apparatus and method comprising: 
an image transmitting apparatus comprising, (202’ fig 6); 
a transmitting unit that transmits information according to a standard for video image communication, (Para. [0013][0030-0031]); 
and a controller that exerts control in such a manner that still image information or information other than still image information is transmitted by using a bus for video image communication, wherein the transmitting unit transmits the still image information or the information other than still image information in accordance with the control exerted by the controller, (Para. [0008] still images; [0031] controller; MDDI between host and client, i.e. bus fig 6; Para. [0026] packets of different types are exchanged; Para. [0196] still images exchanged which may have a similar packet structure to a video packet of Fig 11; alternative to exchanging image packets, register packets may also be exchanged Fig 87, Para. [0495]; examiner notes the controller may format the packets and exert control as to which packet type to transmit either vide/image packet or a register packet, for example exerting control by specifying packet types before transmission).
However, determining whether transmission data is still or other than still image information and generate header information is not explicitly disclosed. 

	The combination does not explicitly disclose transmitting still image information and information other than still image information using a same bus for video image communication at different timings in accordance with the control excreted by a first processor. 
In a similar field of endeavor, Aaltmann discloses auxiliary data transmitted within a display’s serialized data stream comprising transmitting still image information and information other than still image information using a same bus for video image communication at different timings in accordance with the control excreted by a first processor, (transmitting: see output at 150 fig 1B; bus: col. 2 lines 59-67; different timing: combination of 140 and 130 fig 1B and col. 5 lines 21-23). Therefore, it would have been obvious to one of ordinary skill in the at 

Regarding claim 2, Anderson disclose wherein the information other than still image information is register information that is to be stored in a register of an image receiving apparatus that is a transmission destination, (Fig 87). 

Regarding claim 3, Anderson discloses wherein the transmitting unit transmits information for determining whether transmission data is the register information or the still image information, (Packet type of either Fig 11 or Fig 87).


Regarding claim 4, Anderson discloses further comprising: a generating unit that, in transmission of register information, generates header information indicating that the transmission data is register information, wherein, in transmission of register information, the controller exerts control in such a manner that the header information generated by the generating unit is transmitted, (Para. [0517] code insertion, control packet type to transmit different types).

Regarding claim 5, Anderson disclose an error-detecting-code generating unit that generates a code for error detection for information that is to be transmitted, wherein the 

Regarding claim 6, Anderson discloses wherein, when information indicating that an error is present in register information is received from the transmission destination, the controller exerts control in such a manner that at least the register information for which the error has occurred is transmitted to the transmission destination, (Para. 0520] retransmission).

Regarding claim 7, Anderson discloses wherein, when the information indicating that an error is present is received from the transmission destination, the controller exerts control in such a manner that a first operation or a second operation is performed, the first operation being an operation in which only the register information for which the error has occurred is transmitted to the transmission destination, the second operation being an operation in which register information which has already transmitted and which includes the register information for which the error has occurred is transmitted to the transmission destination, (examiner interprets the first and second operations to be one and the same since both are a result of a reception of a packet containing error and where the packet containing the error is retransmitted regardless. In light of such Anderson discloses such feature, Para. [0514], [0519] retransmission). 


a second processor that detects an error for still image information by using a code for error detection, the code for error detection being included in the received information, (Para. [0517 examiner notes receivers inherently include processors]); 
wherein when an error is detected for still image information, the second processor performs a change operation of changing the still image information into information indicating that the still image information has an error, (Para. [0516] overwriting).

Regarding claim 19, Anderson discloses transmitting still image information and information other than still image information in addition to corresponding header information using a same bus, see claim 1. However, Anderson does not explicitly disclose different timing, and different signals exerted by a first processor. 

In a similar field of endeavor, Altmann discloses wherein the transmitter transmits the still image information and the information other than still image information along with the corresponding header information by using the same bus for video image communication at the different timings in accordance with different signals exerted by the first processor, (transmitter fig 1B, transmitting still image and other than still image information 110 and 120 respectively, different timing implemented by multiplexer 140 in combination with data enable “DE” from 130 using same bus col. 2 lines 59-67).  It would have been obvious to one of 

Regarding claim 20, Anderson discloses transmitting still image information and information other than still image information in addition to corresponding header information using the same bus, see claim 1. Anderson does not explicitly disclose transmission; different timings in accordance with a vertical synchronization signal, a horizontal synchronization signal, and a data enable signal exerted by the first processor, and wherein the header information is transmitted after the data enable signal. 

In a similar field of endeavor, Altmann discloses wherein the transmitter transmits the still image information and the information other than still image information along with the corresponding header information by using the same bus for video image communication at the different timings in accordance with a vertical synchronizing signal, a horizontal synchronizing signal, and a data enable signal exerted by the first processor, and wherein the header information is first data transmitted after the data enable signal, (transmitter fig 1B, transmitting still image and other than still image information 110 and 120 respectively, different timing implemented by multiplexer 140 in combination with data enable “DE” from 130 to transmit header information after data enable, using same bus col. 2 lines 59-67, in accordance with horizontal and vertical control signals col. 3 lines 10-14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to .


Claims 9 -11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Kuriacose in view of Altmann in view of Chen (Pub 20030081564).

Regarding claim 9, Anderson discloses error checking, see claim 8. However, making an image portion inconspicuous or emphasized is not explicitly disclosed. 

In a similar field of endeavor, Chan discloses wireless transmission and recording of images from a video surveillance camera wherein the changing unit changes an error portion of the still image information in such a manner that the error portion is made inconspicuous or is emphasized, the error portion of the still image information being a portion in which the error is present, (element 54 fig 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Anderson by incorporating the teachings of Chan for the common purpose of obtaining error-free image data.

Regarding claim 10, Anderson discloses error checking, see claim 8. However, image replacement is not explicitly disclosed. 
In a similar field of endeavor, Chan discloses wherein, as the change operation for making the error portion inconspicuous, the second processor replaces the error portion of the 

Regarding claim 11, Anderson discloses error checking, see claim 8. However, color replacement is not explicitly disclosed. 
In a similar field of endeavor, Chan discloses wherein, as the change operation for emphasizing the error portion, the second processor replaces the error portion of the still image information with image information of a predetermined color, or embeds information in the received still image information, the embedded information indicating that an error is present, (Para. [0077]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Anderson by incorporating the teachings of Chan for the common purpose of obtaining error-free image data.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Kuriacose in view of Altmann in view of Flaharty et al (Pub 20130301872).

Regarding claim 12, Anderson discloses error checking. However, watermarks are not explicitly disclosed. 
. 

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Kuriacose in view of Altmann in view of Zhu et al (U.S. 9386319). 

Regarding claim 13, Anderson discloses error checking, see claim 8. However, image attributes are not disclosed. 
In a similar field of endeavor, Zhu et al discloses post-processing filter for decompressed screen content wherein the second processor makes the change operation different depending on an attribute of the received still image information, (fig 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Anderson by incorporating the teachings of Zhu for the common purpose of filtering images according to different encoded regions. 

Regarding claim 16, Anderson discloses error checking, see claim 8. However, text regions are not disclosed. 
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Kuriacose in view of Altmann in view of Gu et al (Pub 20140219364).

Regarding claim 14, Anderson discloses error checking. However, photograph areas are not disclosed. 
In a similar field of endeavor, Gu et al discloses method and device for canculating distortion of a video being affected by compression artifacts and channel artificats when the attribute indicates a photograph area, the second processor replaces the error portion of the still image information with data of a previous area, (Para. [0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Anderson by incorporating the teachings of Gu for the common purpose of correcting image details due to packet loss. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Kuriacose in view of Altmann in view of Katayama et al (U.S. 5,488,673).


Regarding claim 15, Anderson discloses error checking, see claim 8. However, wherein, when the attribute indicates a figure area, the second processor replaces the error portion of the still image information with data indicating a blank is not disclosed.
In a similar field of endeavor, Katayama discloses image processing with fixed or variable threshold wherein, when the attribute indicates a figure area, the changing unit replaces the error portion of the still image information with data indicating a blank, (col. 3 lines 22-33 object pixel). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Anderson by incorporating the teachings of Katayama for the common purpose of forming a displayed image without perceived errors contributing to white voids. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUMAM M. SATTI
Examiner
Art Unit 2422


/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422